DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 10/7/2022, claims 1 – 9 and 11 – 20 are pending for examination. This action is non-final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 10/7/2022 is herein reviewed by the Examiner.
Response to Amendment
Acknowledgement is made claims 1, 19, and 20 are currently amended and pending examination.
Acknowledgement is made claim 10 is cancelled and not presently pending examination.
Response to Arguments
Applicant’s arguments, found on pages 7 – 8 of Remarks dated 10/7/2022, wherein Applicant alleges, “selecting a time-window and displaying spans associated with the selected time window in a waterfall visualization is starkly different than the feature of selecting a span to display metrics associated with the span as described by Makwarth”, have been fully considered and found persuasive. 
Applicant specifically asserts, “the feature of selecting a time-window and displaying spans associated with the selected time-window in a waterfall visualization is starkly different that the feature of selecting a span to display metrics associated with the span as described by Makwarth.” Examiner agrees, and indicates that Makwarth fails to teach amended claim 1 when considered as a whole. Claim 1 has been amended to recite, “responsive to a selection of the time duration, displaying in the waterfall visualization, spans associated with the segment of the time duration” which is not taught or suggested by the prior art of record. However, based upon further consideration of the claims as a whole, a new rejection is presented herein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 9 and 11 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over Makwarth et al. (US 2020/0328952 A1), hereinafter “Makwarth” in view of Dontcheva et al. (US 2016/0248644 A1), hereinafter “Dontcheva” and further in view of Chen et al. (US 2015/0293685 A1), hereinafter “Chen”.
Regarding claim 1, Makwarth teaches a method of rendering a graphical visualization associated with a user session, the method comprising: 
aggregating ingested spans associated with user interaction with an application during the user session (application performance monitoring (APM) system collects data from a plurality of agents within instrumented applications, wherein the data comprises spans and transactions (Makwarth Paragraphs [0034 – 0035]) wherein the spans and transactions are user interaction with a web resource such as a website (Makwarth Paragraph [0036])); 
rendering a graphical visualization comprising events and aggregated metrics associated with the user session over a time duration (providing a user interface showing the distributed trace over all components which took part in the transaction (Makwarth Paragraph [0043]) rendering a response time graph which shows response times associated with the particular transaction over a time period (Makwarth Paragraphs [0045 – 0047] and Fig. 5)); 
rendering a waterfall visualization comprising spans associated with the events (rendering a timeline waterfall, such as a transaction sample, which shows each service used and multiple spans of the services (Makwarth Paragraph [0046])); and 
displaying the graphical visualization and the waterfall visualization in a first graphical user interface (GUI) (Makwarth Fig. 5 and Paragraphs [0045 – 0047]).
Makwarth fails to teach wherein the ingested spans are generated responsive to a user interacting with the application and track frontend interactions of the user with the application. Where Makwarth teaches of a visualization being a waterfall visualization (Makwarth Paragraph [0046]), Makwarth fails to teach responsive to a selection of a segment of the time duration, displaying in the visualization, spans associated with the segment of the time duration.
However, in analogous art, Dontcheva teaches wherein ingested spans are generated responsive to a user interacting with an application and tracking frontend interactions of the user with the application (tracking how a user interacts with a  website using specific interactions with the display provided to the user, and building a transition of the user interaction history (Dontcheva Paragraphs [0025] and [0007])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dontcheva related to tracking user interactions across a website on the frontend and visualizing them in a GUI and apply them to the teachings of Makwarth for the purpose of modifying the monitoring system to track user interactions with web resources and modifying the visualization system to further include user frontend interactions with the web resources. One would be motivated as such as this allows for further analysis of network information including user interactions which may be built into a user transition allowing a website manager to minimize user fallout (Dontcheva Paragraph [0007]).
Makwarth and Dontcheva fail to teach responsive to a selection of a segment of the time duration, displaying in the visualization, spans associated with the segment of the time duration.
However, in analogous art, Chen is directed to providing a chronological display of event data in a distributed system by displaying event data within time ranges on a user interface (Chen Paragraph [0005] and [0019]). As Chen provides a solution to aggregating collected data in a meaningful way, Makwarth and Chen are from the same field of endeavor.
Chen specifically teaches responsive to a selection of a segment of the time duration, displaying in a visualization, spans associated with the segment of the time duration (providing a listing of each status event occurring on any device within the selected time interval (Chen Paragraph [0067]) user can select the range units in terms of the selected time units accordingly … For example, if a user only wants to view status events within a period of time between 8 and 3 days ago, then the user would select the range as indicated in interface portion 204 (Chen Paragraphs [0047 – 0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chen related to organizing data within a time window selected by a user, wherein data comprises events associated with specific times, and applying them to the teachings of Makwarth for the purpose of yielding the predictable result of providing, within a user interface, desired data which is organized and displayed in accordance with selected time-scaling parameters (Chen Paragraph [0033]). One would be motivated as such as this advantageously allows a user to identify and predict trends of various events based on the number of status events that occurred over selected ranges and selected intervals of time (Chen Paragraph [0036]).

Regarding claim 2, Makwarth, Dontcheva, and Chen teach the method of Claim 1, wherein the application is accessed by a user through a website during the user session (Makwarth Paragraph [0036]).  

Regarding claim 3, Makwarth, Dontcheva, and Chen teach the method of Claim 1, further comprising the user session grouping successive page views within the application by a single user in a single visit (providing a granular view of services accessed during the transaction, wherein a service may be a website (Makwarth Paragraphs [0036 – 0037]) linking spans using a user ID (Makwarth Paragraph [0059])).  

Regarding claim 4, Makwarth, Dontcheva, and Chen teach the method of Claim 1, wherein the aggregating comprises aggregating up to 100% of the ingested spans (capturing of all spans associated with a particular transaction or trace (Makwarth Paragraphs [0038] and [0040])).-120- SPLK-0036-0 1.01lUS SP053 1.01lUS  

Regarding claim 5, Makwarth, Dontcheva, and Chen teach the method of Claim 1, wherein the ingested spans comprise up to 100% of spans generated by the user interaction with the application during the user session (capturing of all spans associated with a particular transaction or trace (Makwarth Paragraphs [0038] and [0040])).  

Regarding claim 6, Makwarth, Dontcheva, and Chen teach the method of Claim 1, wherein the waterfall visualization is operable to be scoped to the time duration (timeline waterfall shows the services invoked to serve a request over a period of time (Makwarth Paragraph [0045])), and wherein the waterfall visualization comprises groupings of spans associated with the events and grouped by a type of span (timeline waterfall displays the services invoked to serve the request and the spans associated with each service (Makwarth Paragraphs [0045 – 0046])).  

Regarding claim 7, Makwarth, Dontcheva, and Chen teach the method of Claim 1, wherein the aggregated metrics are selected from a group including: errors; requests; and JavaScript errors (Makwarth Paragraph [0034]).  

Regarding claim 8, Makwarth, Dontcheva, and Chen teach the method of Claim 1, further comprising: 
rendering a geo-map for display in a second GUI comprising page views associated with the application and broken down by location (visualizing the time series data of events and spans using Kibana (Makwarth Paragraphs [0029 – 0030]) Kibana comprises Elastic Maps visualize geospatial data and location data of the time series data (Makwarth Paragraph [0030])).  

Regarding claim 9, Makwarth, Dontcheva, and Chen teach the method of Claim 1, wherein the time duration comprises an entire time duration associated with the user session (visualizing the entire time it took for the request to be served (Makwarth Paragraph [0036])).  

Regarding claim 11, Makwarth, Dontcheva, and Chen teach the method of Claim 1, further comprising:-121- SPLK-0036-01.01US SP0531.01US 
selecting the time duration in the graphical visualization in response to a client selecting a particular span in a second GUI (selecting a span or service in the waterfall timeline shows the particular span or service in a separate graph (Makwarth Paragraphs [0046 – 0047])).  

Regarding claim 12, Makwarth, Dontcheva, and Chen teach the method of Claim 1, further comprising: 
selecting the time duration in the graphical visualization in response to a client interacting with an edge or a node of a service graph displayed in a second GUI (user may select specific response times which renders in the waterfall display the services and spans associated therewith (Makwarth Paragraphs [0050 – 0052])).  

Regarding claim 13, Makwarth, Dontcheva, and Chen teach the method of Claim 1, wherein the time duration is selected by a client in accordance with a client interaction with the graphical visualization (Makwarth Paragraphs [0050 – 0052]).  

Regarding claim 14, Makwarth, Dontcheva, and Chen teach the method of Claim 1, wherein the waterfall visualization comprises groupings of the spans associated with the events and grouped by page view (timeline waterfall displays the services invoked to serve the request and the spans associated with each service (Makwarth Paragraphs [0045 – 0046]) providing a granular view of services accessed during the transaction, wherein a service may be a website (Makwarth Paragraphs [0036 – 0037])).  

Regarding claim 15, Makwarth, Dontcheva, and Chen teach the method of Claim 1, further comprising:
for at least one span displayed in the waterfall visualization, displaying a link a backend trace associated with the application (linking services with traces using a trace ID (Makwarth Paragraph [0058]) displaying the trace ID in the GUI (Makwarth Paragraph [0066])).  

Regarding claim 16, Makwarth, Dontcheva, and Chen teach the method of Claim 1, further comprising: 
selecting the time duration in the graphical visualization in response to a client selecting a particular span in a second GUI (user may select specific response times in the response time graph (Makwarth Paragraphs [0050 – 0052])); and 
highlighting the particular span in the waterfall visualization in the first GUI (the transaction sample waterfall changes to show the traces for the selected services and spans (Makwarth Paragraph [0050])).  

Regarding claim 17, Makwarth, Dontcheva, and Chen teach the method of Claim 1, further comprising:-122- SPLK-0036-01.01US SP0531.01US 
selecting the time duration in the graphical visualization in response to a client selecting a particular span in a second GUI (user may select specific spans or services in the timeline waterfall (Makwarth Paragraph [0046])); and 
expanding a graphical element representing the particular span in the waterfall visualization to display one or more attributes associated with the particular span (span details are shown in response which include time duration, percentage of the transaction a span entails, identified associated services, and more (Makwarth Paragraph [0046])).  

Regarding claim 18, Makwarth, Dontcheva, and Chen teach the method of Claim 1, further comprising: 
for a particular span displayed in the waterfall visualization, determining a link to a backend trace associated with the application by finding a match between a Trace ID included in a span attribute for the particular span and a Trace ID for the backend trace (linking services with traces using a trace ID (Makwarth Paragraph [0058]) displaying the trace ID in the GUI in response to the linking and of the trace ID and the transactions/spans (Makwarth Paragraph [0066])).  

Regarding claim 19, Makwarth teaches a non-transitory computer-readable medium having computer-readable program code embodied therein for causing a computer system to perform a method of rendering a graphical visualization associated with a user session (Makwarth Paragraphs [0082 – 0083]), the method comprising: 
aggregating ingested spans associated with user interaction with an application during the user session (application performance monitoring (APM) system collects data from a plurality of agents within instrumented applications, wherein the data comprises spans and transactions (Makwarth Paragraphs [0034 – 0035]) wherein the spans and transactions are user interaction with a web resource such as a website (Makwarth Paragraph [0036])); 
rendering a graphical visualization comprising events and aggregated metrics associated with the user session over a time duration (providing a user interface showing the distributed trace over all components which took part in the transaction (Makwarth Paragraph [0043]) rendering a response time graph which shows response times associated with the particular transaction over a time period (Makwarth Paragraphs [0045 – 0047] and Fig. 5)); 
rendering a waterfall visualization comprising spans associated with the events (rendering a timeline waterfall, such as a transaction sample, which shows each service used and multiple spans of the services (Makwarth Paragraph [0046])); and 
displaying the graphical visualization and the waterfall visualization in a first graphical user interface (GUI) (Makwarth Fig. 5 and Paragraphs [0045 – 0047]).
Makwarth fails to teach wherein the ingested spans are generated responsive to a user interacting with the application and track frontend interactions of the user with the application. Where Makwarth teaches of a visualization being a waterfall visualization (Makwarth Paragraph [0046]), Makwarth fails to teach responsive to a selection of a segment of the time duration, displaying in the visualization, spans associated with the segment of the time duration.
However, in analogous art, Dontcheva teaches wherein ingested spans are generated responsive to a user interacting with an application and track frontend interactions of the user with the application (tracking how a user interacts with a  website using specific interactions with the display provided to the user, and building a transition of the user interaction history (Dontcheva Paragraphs [0025] and [0007])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dontcheva related to tracking user interactions across a website on the frontend and visualizing them in a GUI and apply them to the teachings of Makwarth for the purpose of modifying the monitoring system to track user interactions with web resources and modifying the visualization system to further include user frontend interactions with the web resources. One would be motivated as such as this allows for further analysis of network information including user interactions which may be built into a user transition allowing a website manager to minimize user fallout (Dontcheva Paragraph [0007]).
Makwarth and Dontcheva fail to teach responsive to a selection of a segment of the time duration, displaying in the visualization, spans associated with the segment of the time duration.
However, in analogous art, Chen is directed to providing a chronological display of event data in a distributed system by displaying event data within time ranges on a user interface (Chen Paragraph [0005] and [0019]). Chen is analogous to the claimed invention as both Chen and the claimed invention are directed to resolving problems of displaying time-sensitive data in a user interface to track distributed events (or spans). Applicant’s Specification, dated 10/19/2022, specifically recites “Further, conventional monitoring tools do not provide a single interface from which the user can track metrics, diagnose problems and extract meaningful information related to both the frontend and backend performance of a website or an application. Thus, systems that can efficiently and accurately conduct performance monitoring for websites and cloud-based applications, and further aggregate the collected information in a meaningful way, are the subject of considerable innovation.”. As Chen provides a solution to aggregating collecting data in a meaningful way, Chen qualifies as analogous prior art, and further specifically teaches of organizing and aggregating collected data (enabling a user to select, sort, and organize status event information with varying time-scaled granularities (Chen Paragraph [0036]) the innermost buttons allow a user to shift the range selected in interface portion 204 1 unit at both ends of the range, in accordance with the selected time units, which in turn affects those status events that may be displayed. For example, in accordance with such embodiments, if a user selects the right of the two innermost buttons, the range of −8 to −3 days would change to −7 to −2 days, adding a day to each end of the displayed range but maintaining a five-day range. (Chen Paragraph [0052])).
Chen specifically teaches responsive to a selection of a segment of the time duration, displaying in the visualization, spans associated with the segment of the time duration (providing a listing of each status event occurring on any device within the selected time interval (Chen Paragraph [0067]) user can select the range units in terms of the selected time units accordingly … For example, if a user only wants to view status events within a period of time between 8 and 3 days ago, then the user would select the range as indicated in interface portion 204 (Chen Paragraphs [0047 – 0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chen related to organizing data within a time window selected by a user, wherein data comprises events associated with specific times, and applying them to the teachings of Makwarth and Dontcheva for the purpose of yielding the predictable result of providing, within a user interface, desired data which is organized and displayed in accordance with selected time-scaling parameters (Chen Paragraph [0033]). One would be motivated as such as this advantageously allows a user to identify and predict trends of various events based on the number of status events that occurred over selected ranges and selected intervals of time (Chen Paragraph [0036]).

Regarding claim 20, Makwarth teaches a system for performing a method of rendering a graphical visualization associated with a user session (Makwarth Paragraphs [0082 – 0083]), the system comprising: 
a processing device communicatively coupled with a memory (Makwarth Paragraphs [0082 – 0083]) and configured to:
aggregate ingested spans associated with user interaction with an application during the user session (application performance monitoring (APM) system collects data from a plurality of agents within instrumented applications, wherein the data comprises spans and transactions (Makwarth Paragraphs [0034 – 0035]) wherein the spans and transactions are user interaction with a web resource such as a website (Makwarth Paragraph [0036])); 
render a graphical visualization comprising events and aggregated metrics associated with the user session over a time duration (providing a user interface showing the distributed trace over all components which took part in the transaction (Makwarth Paragraph [0043]) rendering a response time graph which shows response times associated with the particular transaction over a time period (Makwarth Paragraphs [0045 – 0047] and Fig. 5)); 
render a waterfall visualization comprising spans associated with the events (rendering a timeline waterfall, such as a transaction sample, which shows each service used and multiple spans of the services (Makwarth Paragraph [0046])); and 
display the graphical visualization and the waterfall visualization in a first graphical user interface (GUI) (Makwarth Fig. 5 and Paragraphs [0045 – 0047]).
Makwarth fails to teach wherein the ingested spans are generated responsive to a user interacting with the application and track frontend interactions of the user with the application. Where Makwarth teaches of a visualization being a waterfall visualization (Makwarth Paragraph [0046]), Makwarth fails to teach responsive to a selection of a segment of the time duration, displaying in the visualization, spans associated with the segment of the time duration.
However, in analogous art, Dontcheva teaches wherein ingested spans are generated responsive to a user interacting with an application and track frontend interactions of the user with the application (tracking how a user interacts with a  website using specific interactions with the display provided to the user, and building a transition of the user interaction history (Dontcheva Paragraphs [0025] and [0007])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dontcheva related to tracking user interactions across a website on the frontend and visualizing them in a GUI and apply them to the teachings of Makwarth for the purpose of modifying the monitoring system to track user interactions with web resources and modifying the visualization system to further include user frontend interactions with the web resources. One would be motivated as such as this allows for further analysis of network information including user interactions which may be built into a user transition allowing a website manager to minimize user fallout (Dontcheva Paragraph [0007]).
Makwarth and Dontcheva fail to teach responsive to a selection of a segment of the time duration, displaying in the visualization, spans associated with the segment of the time duration.
However, in analogous art, Chen is directed to providing a chronological display of event data in a distributed system by displaying event data within time ranges on a user interface (Chen Paragraph [0005] and [0019]). Chen is analogous to the claimed invention as both Chen and the claimed invention are directed to resolving problems of displaying time-sensitive data in a user interface to track distributed events (or spans). Applicant’s Specification, dated 10/19/2022, specifically recites “Further, conventional monitoring tools do not provide a single interface from which the user can track metrics, diagnose problems and extract meaningful information related to both the frontend and backend performance of a website or an application. Thus, systems that can efficiently and accurately conduct performance monitoring for websites and cloud-based applications, and further aggregate the collected information in a meaningful way, are the subject of considerable innovation.”. As Chen provides a solution to aggregating collecting data in a meaningful way, Chen qualifies as analogous prior art, and further specifically teaches of organizing and aggregating collected data (enabling a user to select, sort, and organize status event information with varying time-scaled granularities (Chen Paragraph [0036]) the innermost buttons allow a user to shift the range selected in interface portion 204 1 unit at both ends of the range, in accordance with the selected time units, which in turn affects those status events that may be displayed. For example, in accordance with such embodiments, if a user selects the right of the two innermost buttons, the range of −8 to −3 days would change to −7 to −2 days, adding a day to each end of the displayed range but maintaining a five-day range. (Chen Paragraph [0052])).
Chen specifically teaches responsive to a selection of a segment of the time duration, displaying in the visualization, spans associated with the segment of the time duration (providing a listing of each status event occurring on any device within the selected time interval (Chen Paragraph [0067]) user can select the range units in terms of the selected time units accordingly … For example, if a user only wants to view status events within a period of time between 8 and 3 days ago, then the user would select the range as indicated in interface portion 204 (Chen Paragraphs [0047 – 0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Chen related to organizing data within a time window selected by a user, wherein data comprises events associated with specific times, and applying them to the teachings of Makwarth and Dontcheva for the purpose of yielding the predictable result of providing, within a user interface, desired data which is organized and displayed in accordance with selected time-scaling parameters (Chen Paragraph [0033]). One would be motivated as such as this advantageously allows a user to identify and predict trends of various events based on the number of status events that occurred over selected ranges and selected intervals of time (Chen Paragraph [0036]).  

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Hulick, JR (US 2022/0050902 A1) teaches generating OpenTelemtry trace data during the execution of a distributed application.
Kant et al. (US 10,880,191 B1) teaches distributed trace aggregating and targeting distributed tracing to provide application developers a more holistic and comprehensive insight into the behavior of a distributed system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.K.B/Examiner, Art Unit 2454                        

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454